Exhibit 10.1

JPMorgan Chase Bank N.A, London Branch

and

The Bank of New York Mellon

 

 

SECOND AMENDMENT TO CUSTODIAN AGREEMENT

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made on February 8, 2010

BETWEEN

 

(1) JPMorgan Chase Bank N.A, London Branch, a company incorporated with limited
liability as a National Banking Association, whose principal London office is at
125 London Wall, London EC2Y 5AJ (“we” or “us”); and

 

(2) The Bank of New York Mellon, a banking corporation organised under the laws
of the State of New York, whose principal place of business is at 101 Barclay
Street, New York, New York 10286, United States of America, in its capacity as
trustee of the iShares Silver Trust (“Trust”) (in such capacity “you”).

INTRODUCTION

We have entered into the Custodian Agreement dated April 21, 2006 (as amended on
September 13, 2006, the “Custodian Agreement”) with you, pursuant to which we
have agreed to open and maintain for you the Account (as defined in the
Custodian Agreement) and to provide other services to you as provided therein.

We have agreed with you to further amend the Custodian Agreement as hereinafter
provided.

IT IS AGREED AS FOLLOWS

 

1. INTERPRETATION

 

  1.1 Definitions: In this Agreement capitalized terms not otherwise defined
herein have the meaning ascribed to them in the Custodian Agreement.

 

  1.2 Headings: The headings in this Agreement do not affect its interpretation.

 

  1.3 Singular and plural: References to the singular include the plural and
vice versa.

 

2. AMENDMENT

 

  2.1 Amendment to Clause 3.4: The proviso to clause 3.4 of the Custodian
Agreement is hereby amended to read in its entirety as follows:

“provided, that we will not be required to take any additional delivery of
Silver if, after giving effect to such delivery, the aggregate amount of Bullion
in the Account would exceed 400,000,000 troy ounces.”

 

3. GENERAL

 

  3.1 Custodian Agreement in force and effect: Except as modified herein, the
Custodian Agreement will continue in full force and effect pursuant to the
provisions thereof.

 



--------------------------------------------------------------------------------

  3.2 Assignment: This Agreement is for the benefit of and binding upon you and
us and your and our respective successors and assigns. You may not assign,
transfer or encumber, or purport to assign, transfer or encumber, your right,
title or interest in relation to any Account or any right or obligation under
this Agreement or any part of any of the foregoing unless we otherwise agree in
writing.

 

  3.3 Partial invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

  3.4 Entire agreement: This document represents the entire agreement, and
supersedes any previous agreements between you and us relating to the subject
matter of this Agreement.

 

  3.5 Counterparts: This Agreement may be executed in any number of counterparts
each of which when executed and delivered is an original, but all the
counterparts together constitute the same agreement.

 

  3.6 Contracts (Rights of Third Parties) Act 1999: Other than the Sponsor, a
person who is not a party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties Act) 1999.

 

  3.7 Legal opinion: We will furnish to you an opinion of counsel acceptable to
you addressed to you and dated the date hereof to the effect that:

 

  (a) our execution, delivery and performance of this Agreement have been duly
authorized by us and do not and will not violate any applicable law or
regulation and do not require the consent of any governmental or other
regulatory body; and

 

  (b) this Agreement has been duly executed and delivered by us and constitutes
our legal, valid and binding obligation, enforceable in accordance with its
terms subject to principles of equity.

 

4. GOVERNING LAW AND JURISDICTION

 

  4.1 Governing law: This agreement is governed by, and will be construed in
accordance with, English law.

 

  4.2 Jurisdiction: The English courts have non-exclusive jurisdiction to settle
any disputes or claims which may arise out of or in connection with this
Agreement and, for these purposes you irrevocably submit to the jurisdiction of
the English courts.

 

  4.3 Waiver of immunity: To the extent that you may in any jurisdiction claim
for yourself or your assets any immunity from suit, judgement, enforcement or
otherwise howsoever, you agree not to claim and irrevocably waive any such
immunity to which you would otherwise be entitled (whether on grounds of
sovereignty or otherwise) to the full extent permitted by the laws of such
jurisdiction.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

EXECUTED by the parties

 

Signed on behalf of

JPMorgan Chase Bank N.A., London Branch

by

Signature

 

/s/ ANDREW LOVELL

  Name   Andrew Lovell   Title   Vice President

Signed on behalf of

Bank of New York

by

Signature  

/s/ PETER M. KEAVENEY

  Name   Peter M. Keaveney   Title   Managing Director